JONES, J.
1. Where county commissioners have fully complied with the provisions of Section 1214, General Code, in fixing assessments upon landowners for the' improvement of an inter-county highway, and given notice thereof as required by that section, and have not otherwise exceeded their statutory authority, a landowner may not enjoin the collection of the assessment under authority of Section 12075, General Code, when he has failed to file objections thereto with the county commissioners as required by the former section.
2. The provisions of Section 1214, General Code giving the owner the right to file such objections and authorizing the board of county commissioner! to change assessments so as to make the same jus and equitable, furnish the owner an adequate remedj at law, which, if the proceedings are otherwis< legal, he must pursue before resorting to a cour of equity for relief.
Judgment affirmed.
Marshall, C. J., Wanamaker, Matthias, Day and Allen, JJ., concur.